Citation Nr: 1215900	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), a depressive disorder not otherwise specified, and a generalized anxiety disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to May 1953, and from August 1953 to May 1956, and from June 1956 to April 1960.  He is a recipient of the Combat Infantry Badge and the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

The claim was remanded by the Board in October 2011 and is now ready for further disposition. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish a diagnosis of PTSD.

2.  The Veteran does not have an acquired psychiatric disorder that had its onset in service or shown to be etiologically related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  



VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  The Veteran's lay evidence/statements has also been considered.  Neither the Veteran, nor his representative, has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board notes that at the June 2007 VA examination, the Veteran reported that he is in receipt of Social Security Administration (SSA) Disability benefits.  No decisions or records have been obtained from the SSA.   

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.

Here, after the initial notation made in June 2007, the July 2010 VA examiner clarified that the Veteran retired on account of age or duration.  No reference was made to a disability retirement or receipt of SSA disability benefits.  Indeed, the Veteran himself has not identified any SSA records that would be relevant to his claims.  He has never directly reported that he was in receipt of SSA disability benefits or that such records, if they existed, would be relevant to his appeal.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.

Next, a VA examination regarding the specific issue on appeal was obtained in July 2010, and an addendum opinion was obtained in November 2011.  38 C.F.R. § 3.159(c) (4).  The addendum opinion was ordered by the Board's October 2011 Remand.  The Board finds that VA complied with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  The Board finds the VA opinions obtained in this case to be thorough and adequate upon which to base a decision with regard to his claim.  The examiner reviewed the claims file, considered all of the pertinent evidence of record including the Veteran's lay history and provided a complete rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges the Veteran's representative's argument that the addendum opinion was speculative in nature.  The Board has reviewed the addendum opinion and finds no deficiency.  The opinion is more than adequate.  The VA examiner definitively concluded that the Veteran's current psychiatric disorder was not related to service.  He also provided adequate rationale concluding that the disorder is not related to service because the Veteran did not seek treatment for psychiatric symptoms until 31 years after service discharge.  The only speculative aspect to the opinion was in the VA examiner's statement that the Veteran's disorder "could be" related to his retirement.  The examiner merely pointed to a possible cause of the Veteran's anxiety.  Such does not detract from the more definitive, and more important, conclusion that the Veteran's acquired psychiatric disorder is not related to his active service.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Additionally, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2011).

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2011).  The Board further notes that these revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and generalized anxiety disorder. 

The Board will first address the question of entitlement to service connection for PTSD.  There is no dispute that the Veteran endured combat in service.  Such is borne out by the fact that he is a recipient of the Purple Heart as well as the Combat Infantry Badge.  No additional evidence/verification of the Veteran's stressor is required.  The requirement of establishing an in-service stressor has thereby been met.  There is conflicting evidence, however, as to whether or not the Veteran suffers from PTSD.  

The evidence favoring the Veteran's claim consists of a March 2007 letter from a private physician,  Notably, Dr. C. indicated that he had treated the Veteran since 1991, for symptoms including reliving the war in Korea which caused the Veteran too much anxiety.  Dr. C. diagnosed retarded PTSD.  He did not provide a basis for that opinion.  Such limits the probative value of the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  There is also no indication as to whether the diagnosis of PTSD conformed with the DSM-IV.  Finally, as discussed in greater detail below, the Veteran's assertion of experiencing symptoms of anxiety since service is not deemed credible.  Dr. C's reliance on this information further erodes its probative value.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran).

Similarly, in a report dated in March 2009, Dr. V. merely listed a diagnosis of PTSD and the criteria for establishing such a diagnosis.  There was no application of the facts to the diagnostic criteria.  The opinion also appears to be based on the Veteran's claimed history of experiencing chronic psychiatric problems since service, which the Board deems to lack credibility.  The March 2009 opinion/report also carries limited probative value.

By contrast, following VA psychiatric examinations conducted in June 2007 and July 2010, two VA psychiatrists concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The report of the July 2010 examination provided a detailed discussion and rationale as to why the Veteran did not fulfill the symptom criteria to support a PTSD diagnosis.  Notably, while the Veteran met the stressor criteria as well as a persistent re-experiencing of the traumatic event, several of the other symptom criteria (avoidance, hyper arousal, and impairment of social and occupational functioning) were not shown.  The Board finds the July 2010 examination to be highly persuasive.   The Board places a greater weight on the June 2007 and July 2010 VA psychiatrist opinions which determined that the Veteran does not have a diagnosis of PTSD; and, thus service connection for PTSD may not be granted.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).   

The Board acknowledges that the Court has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

The facts of the present case are clearly distinguished from those of McClain. There is no evidence that the Veteran had a disability that resolved during the pendency of the appeal.  Rather, as discussed above, the Board finds that the totality of the evidence fails to establish, nor has he had during the appeal period, a current diagnosis of PTSD.  The fact that the opinions from Drs. C. and V. were based, in part, on an erroneous history essentially negates their probative value.

Consideration is now given to whether service connection for an acquired psychiatric disability, other than PTSD, is warranted.  Here, as noted, the Veteran has been diagnosed as a depressive disorder not otherwise specified as well as generalized anxiety disorder.  Shedden element (1) has been met.  

Service treatment records are absent any findings of complaints, treatment, or diagnosis of an acquired psychiatric disorder.  The Veteran's service discharge examinations are negative in this respect as well.  Indeed, when he examined for his enlistment in the Puerto Rico National Guard (PRNG), which was two years post-service, he denied having an psychiatric trouble.  His 1962 enlistment examination indicated that his psychiatric condition was normal.  Nevertheless, given the fact he is a recipient of the Purple Heart Medal and Combat Infantry Badge, the Board will accept the Veteran's assertion of having experienced stress in service.

The Board has also considered the Veteran's statements of continuity of symptomatology since service.  He reports a history of depression, poor sleep, anxiety, flashbacks, and intrusive memories since service.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, there is no dispute that Veteran is competent to report symptoms of depression, poor sleep, anxiety, flashbacks, and intrusive memories because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  His reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Indeed, as noted, the Veteran denied any psychiatric symptomatology when he was examined for his entrance into the PRNG in 1962, which was two years post-service.   See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran). 

These statements are also inconsistent with post-service treatment records.  Notably, a May 1991 Report of Consultation, indicates that the Veteran was referred "due to anxiety that he admits is due to cardiac symptoms."  The Veteran related that he had recently undergone a coronary artery bypass graft, and that he had developed psychosomatic complaints of chest pain, fatigue, insomnia, and anxiety.  He believed that recent events surrounding the Gulf War had exacerbated his symptoms.  Put another way, the Veteran's reported history of having a recent of psychiatric complaints weighs heavily against his more recent assertions of having psychiatric problems since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Additionally, while not dispositive, the Board emphasizes the multi-year gap between discharge from active duty service (1960) and initial reported symptoms and diagnosis in 1991, over 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted if a medical nexus is shown relating the Veteran's current diagnosis to service.  However, in this case, the claim must be denied as a medical nexus has not been shown. 

Specifically, in compliance with the October 2011 Remand, the July 2010 VA psychiatrist clarified her diagnosis of a depressive disorder not otherwise specified and offered an etiology opinion.  In her November 2011 addendum opinion, the VA psychiatrist indicated that the Veteran's depressive disorder was not related to service.  Rationale for the opinion was that the Veteran waited 31 years between service and his first treatment for psychiatric symptoms.  This opinion was based on the examiner's complete review of the claims file, which included the Veteran's report of history of anxiety and other psychiatric problems since service.  The Board places a high probative value on the July 2010 VA examination report and November 2011 VA opinion.  

The Board has also considered the private treatment records from Drs. C. and V.  regarding the Veteran's psychiatric treatment.  However, as noted above, those treatment records do not relate the Veteran's psychiatric disorder to service.  They merely describe the state of his psychiatric disorder in 2007 and 2009 but, other than diagnosing PTSD,  did not offer an opinion as to the etiology of the disorder.  Further, to the extent that those opinion could be viewed as establishing a positive nexus, the Board again emphasizes that the reliance in those opinions on the Veteran's flawed history of continuity of symptomatology renders the opinions of very limited probative value.  Compare Godfrey v. Brown, 8 Vet. App. 113   (1995) (The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history) with Kowalski v. Nicholson, 19 Vet. App. 171   (2005) (Reonal, 5 Vet. App. at 460 (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate). 

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the Veteran is not competent to provide testimony regarding the nature and foundation of his purported acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Specifically, a psychiatric disorder is not distinguished by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his acquired psychiatric disorder are found to lack competency.  The Board places a higher probative value on the professional medical opinion of record rather than the Veteran's statements and private treatment records.  

Based on the foregoing, the Board finds that Shedden element (3) has not been met.  The Veteran's claim for service connection for an acquired psychiatric disorder must be denied.







(CONTINUED NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder to include PTSD, a depressive disorder not otherwise specified, and a generalized anxiety disorder is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


